Name: 83/64/EEC: Commission Decision of 14 February 1983 concerning a request for the immediate imposition of a provisional anti-dumping duty on imports of nickel originating in the Soviet Union (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-15

 Avis juridique important|31983D006483/64/EEC: Commission Decision of 14 February 1983 concerning a request for the immediate imposition of a provisional anti-dumping duty on imports of nickel originating in the Soviet Union (Only the French text is authentic) Official Journal L 043 , 15/02/1983 P. 0019 - 0019*****COMMISSION DECISION of 14 February 1983 concerning a request for the immediate imposition of a provisional anti-dumping duty on imports of nickel originating in the Soviet Union (Only the French text is authentic) (83/64/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 11 thereof, After consultation within the Advisory Committee provided for by the said Regulation, Whereas, by telex of 7 February 1983, the French Government, in accordance with Article 11 (3) of Regulation (EEC) No 3017/79, requested immediate intervention by the Commission in the form of the imposition of a provisional anti-dumping duty on imports of unwrought nickel, not alloyed, in the form of cathodes produced by electrolysis either uncut or cut into squares, originating in the Soviet Union; Whereas an anti-dumping proceeding concerning this product had been opened on 5 February 1983 (3); Whereas the decision to open the proceeding was based on the sole allegations of dumping and injury made in the complaint lodged by the Community producers; Whereas, even if the allegations mentioned in the complaint appeared adequate to allow the Commission to open the investigation in accordance with Article 7 (1) of Regulation (EEC) No 3017/79, they do not, in the absence of even a preliminary examination of the facts, justify the imposition of a provisional duty in accordance with Article 11 of the said Regulation; Whereas, at this stage of the proceeding and without precluding the imposition of such duty at a later date, it is not therefore possible to meet the request of the French Government, HAS ADOPTED THIS DECISION: Sole Article The request of the French Government is refused. This Decision is addressed to the French Government. Done at Brussels, 14 February 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No C 31, 5. 2. 1983, p. 3.